DREW, Justice, Retired,
concurring specially with dissenting opinion of BOYD, J.
F.A.R. 6.16, subd. a provides: “* * * The court may also in its discretion, if it deems the interests of justice to require, review any other things said or done in the cause which appear in the appeal record, including instructions to the jury. * * * ”
I don’t think the error committed by the trial judge, pointed out in the dissenting opinion of Justice Boyd, attains the status of “fundamental error” but I am firmly of the view that this case presents a classic example of the wisdom of the above rule, for, in my judgment the death sentence here can only be explained by assuming the jury was misinformed by the charges as given.
Therefore, subject to my observation concerning fundamental error, I concur in the dissent of BOYD, J.